The Honorable Mark Pate State Representative Post Office Box 943 Bald Knob, AR 72010-0943
Dear Representative Pate:
I am writing in response to your request for an opinion on behalf of the Bald Knob City Court Judge and City Court Clerk. You have enclosed the following question posed by the City Court Judge:
[The City Court Clerk] has questioned whether, pursuant to A.C.A. §16-10-303, which is the Uniform Filing Fee statute, we can charge $25 to persons completing an Affidavit for Warrant of Arrest in City Court. In other words, can we require anyone who wants a Warrant of Arrest issued based upon their Affidavit, to pay the $25 fee.
I recall many years ago when I first started as City Court Judge, that most courts required a $25 appearance bond for affiants, guaranteeing that they would show up when the case was set for trial. I have some recollection that an Appellant [sic] Court at some point declared the $25 unconstitutional as a deprivation of one's access to justice.
In any event, I would like to request that you secure an Attorney General's Opinion with regard to the following question:
Pursuant to A.C.A. § 16-10-301, et seq., can a City Court Clerk require an individual who is requesting by affidavit, a warrant for the arrest of another individual, to pay a $25 filing fee as prescribed in A.C.A. § 16-10-303?
RESPONSE
As my immediate predecessor opined to you in Op. Att'y Gen. 2003-148, a fee for filing a criminal affidavit in city courts "is not authorized by any law." Additionally, the code section cited by the City Court Judge in his request for an opinion, after a relevant amendment by Act 1809 of 2001, clearly addresses only the filing fee for initiating a "civil cause of action" in city court. A.C.A. § 16-10-303(a) (Supp. 2005).1 It is axiomatic that a criminal complaint is not a civil cause of action. Furthermore, A.C.A. § 16-10-305 (Supp. 2005) specifically delineates the court costs that may be charged under the Uniform Filing Fees and Court Costs Act. I agree with my predecessor and reiterate that it is my opinion that there is no authority for a city court to impose a twenty-five dollar ($25) "filing fee" on an individual completing an affidavit for a warrant of arrest initiating a criminal case. I have enclosed copies of Ops. Att'y Gen. Nos. 2003-148 and 2003-042 for your convenience.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 This code section is repealed effective January 1, 2012 in connection with the consolidation of city courts with district courts. See Act 663 of 2007, § 16. *Page 1